






Roadhouse Holding Inc.
Amended and Restated Stock Incentive Plan




SECTION l.


PURPOSE


The purpose of this Plan (as such term and any other capitalized terms used
herein without definition are defined in Section 2) is to foster and promote the
long-term financial success of the Company and the Subsidiaries and materially
increase shareholder value by (a) motivating superior performance by means of
service- and performance-related incentives, (b) encouraging and providing for
the acquisition of an ownership interest in the Company by Participants and (c)
enabling the Company and the Subsidiaries to attract and retain the services of
an outstanding management and employee team upon whose judgment, interest and
special effort the successful conduct
of its and their operations is largely dependent.




SECTION 2.


DEFINITIONS


Whenever used herein, the following terms shall have the respective
meanings set forth below:


Act: the Securities Act of 1933, as amended.


Adjustment Event: shall mean any share dividend, share split or share
combination of, or extraordinary cash dividend on, the Shares, or any
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination or exchange of shares affecting the Shares, or any issuance of any
warrants or rights offering (other than any such issuance or offering under the
Plan) to purchase Shares at a price materially below Fair Market Value, or any
other similar event affecting the Shares.


Board: the Board of Directors of the Company.
Cause: as defined in the Stockholders Agreement.


Change in Control: a transaction or series of transactions (other than a
Public Offering):





1

--------------------------------------------------------------------------------










(i)     involving the sale, transfer or other disposition by the Kelso Entities
to one or more persons or entities that are not, immediately prior to such sale,
affiliates of the Company or any Kelso Entity, of all or substantially all of
the Shares of the Company beneficially owned by the Kelso Entities as of the
date of such transaction; or


(ii)     involving the sale, transfer or other disposition of all or
substantially all of the assets of the Company and the Subsidiaries, taken as a
whole, to one or more persons or entities that are not, immediately prior to
such sale, transfer or other disposition, affiliates of the Company or any Kelso
Entity.


Change in Control Price: the price per Common Share paid in conjunction with any
transaction resulting in a Change in Control (as determined in good faith by the
Committee if any part of the offered price is payable other than in cash).


Chief Executive Officer: the Chief Executive Officer of the Company.


Closing Date: as defined in the Agreement and Plan of Merger, dated as of August
27,2010 By and Among LRI Holdings, Inc., Roadhouse Parent Inc., Roadhouse Merger
Inc., and LRI Acquisition, LLC as the Stockholders Representative.


Code: the Internal Revenue Code of 1986, as amended.


Committee: the Compensation Committee of the Board or, if there shall not be any
committee then serving, the Board.


Company: Roadhouse Holding Inc., a Delaware company, and any successor thereto.


Disability: as defined in the Stockholders Agreement.


Employee: any officer or other key employee of the Company or any Subsidiary.


Fair Market Value: if no Public Offering has occurred, the fair market value of
a Common Share as determined by the Committee. In making a determination of the
Fair Market Value, the Committee shall give due consideration to such factors as
it deems appropriate, including, but not limited to, the earnings and other
financial and operating information of the Company in recent periods, the
potential value of the Company as a whole, the future prospects of the Company
and the industries in which it competes, the history and management of the
Company, the general condition of the securities markets, the fair market value
of securities of companies engaged in businesses similar to those of the
Company, and any recent valuation of the Shares that shall have been performed
by an independent valuation firm (although nothing herein shall obligate





2

--------------------------------------------------------------------------------








the Committee to obtain any such independent valuation). Following a Public
Offering, the Fair Market Value, on any date of determination, shall mean the
average of the closing sales prices for a Common Share as reported on a national
exchange for each of the ten business days preceding the date of determination
or the average of the last transaction prices for a Common Share as reported on
a nationally recognized system of price quotation for each of the ten business
days preceding the date of determination. In the event that there are no Common
Share transactions reported on such exchange or system during such
ten-business-day period, Fair Market Value shall mean the closing sales price on
the trading date before the commencement of such period.


Kelso Entities: collectively, Kelso Investment Associates VIII, L.P. and KEPVI,
LLC.


Option: the right to purchase Shares pursuant to the terms of the Plan at a
stated price for a specified period of time. For purposes of the Plan, an Option
may be either (i) an "Incentive Stock Option" within the meaning of section 422
of the Code (an "Incentive Stock Option") or (ii) an Option which is not an
Incentive Stock Option (a "Non-Qualified Stock Option").


Option Agreement: the agreement entered into between the Company and a
Participant evidencing the grant of an Option.


Participant: any Employee, independent contractor or member of the
Board designated by the Committee to receive an award of Options under the Plan.


Plan: this Roadhouse Holding Inc. Amended and Restated Stock Incentive
Plan, as set forth herein and as the same may be amended from time to time in
accordance with its terms.


Public Offering: a public offering pursuant to an effective registration
statement filed with the Securities and Exchange Commission that covers
(together with prior effective registrations) (i) not less than 25% of the then
outstanding Shares, on a fully diluted basis, or (ii) Shares that, after the
closing of such public offering, will be traded on the New York Stock Exchange,
the American Stock Exchange, the National Association of Securities Dealers
Automated Quotation System or an equivalent internationally recognized
securities exchange or quotation system.


Registration Rights Agreement: the Registration Rights Agreement, dated as of
the Closing Date, among the Company, the Kelso Entities and certain other
shareholders of the Company, as it may be amended from time to time.


Retirement: as defined in the Stockholders Agreement. Notwithstanding the
foregoing, in the event a Participant whose employment with the Company
terminates



3

--------------------------------------------------------------------------------










due to Retirement continues to serve as a director of or a consultant to the
Company, such Participant's employment with the Company shall not be deemed to
have terminated for purposes of the Plan or any Option Agreement until the date
as of which such Participant's services as a director of and consultant to the
Company shall have also terminated, at which time the Participant shall be
deemed to have terminated employment due to retirement.


Shares: the shares of common stock of the Company, par value $0.01 per share.


Stockholders Agreement: the Stockholders Agreement, dated as of the Closing
Date, among the Company, the Kelso Entities and certain other shareholders of
the Company, as it may be amended from time to time.


Subsidiary: any corporation a majority of whose outstanding voting securities is
owned, directly or indirectly, by the Company.




SECTION 3.


ELIGIBILITY AND PARTICIPATION


Participants in the Plan shall be those Employees, independent contractors
and members of the Board selected by the Committee in consultation with the
Chief Executive Officer to participate in the Plan. The selection of an
Employee, an independent contractor or a member of the Board as a Participant
shall neither entitle such Employee, independent contractor or Board member to,
nor disqualify such Employee, independent contractor or Board member from,
participation in any other award or incentive plan of the Company or any
Subsidiary.




SECTION 4.


ADMINISTRATION
4.1.     Power to Grant and Establish Terms of Options. The Committee
shall have the discretionary authority, subject to the terms of the Plan, to
determine the Employees, independent contractors and members of the Board to
whom Options shall be granted (which may include Employees, independent
contractors and members of the Board who are members of the Committee) and the
terms and conditions of any and all Options, including, but not limited to, the
number of Shares covered by each Option, the time or times at which Options
shall be granted and the terms and provisions of the instruments by which
Options shall be evidenced and to designate Options as Incentive Stock Options
or Non-Qualified Stock Options. The proper officers of the Company may



4

--------------------------------------------------------------------------------










suggest to the Committee the Participants who should receive Options. The terms
and conditions of each Option grant shall be determined by the Committee at the
time of grant and shall be set forth in the Participant's Option Agreement, and
subject to Section 8, such terms and conditions shall not be subsequently
changed in a manner which would be adverse to the Participant without the
consent of the Participant to whom such Option has been granted, even if this
Plan shall be subsequently amended. The Committee may establish different terms
and conditions for different Participants receiving Options and for the same
Participant for each Option such Participant may receive, whether or not granted
at the same or different times. The grant of any Option to any Employee,
independent contractor or member of the Board shall neither entitle such
Employee, independent contractor or member of the Board to, nor disqualify him
or her from, the grant of any other Options.


4.2.     Substitute Options. The Committee shall have the right, subject to the
consent of Participants to whom Options have been granted, to grant in
substitution for outstanding Options, replacement Options which may contain
terms more favorable to the Participant than the Options they replace,
including, without limitation, a lower exercise price (subject to Section 6.2),
and to cancel replaced Options.


4.3.     Administration. The Committee shall be responsible for the
administration of the Plan. Any Options granted by the Committee may be subject
to such conditions, not inconsistent with the terms of the Plan, as the
Committee shall determine, in its sole discretion. The Committee shall have
discretionary authority to prescribe, amend and rescind rules and regulations
relating to the Plan, to provide for conditions deemed necessary or advisable to
protect the interests of the Company, to interpret the Plan and to make all
other determinations necessary or advisable for the administration and
interpretation of the Plan and to carry out its provisions and purposes.
Determinations, interpretations or other actions made or taken by the Committee
pursuant to the provisions of the Plan shall be final, binding and conclusive
for all purposes and upon all persons and shall be given deference in any
proceeding with respect thereto. The Committee may consult with legal counsel,
who may be counsel to the Company, and shall not incur any liability for any
action taken in good faith in reliance upon the advice of counsel.




SECTION 5.


SHARES SUBJECT TO PLAN


5.1.     Number. Subject to the provisions of Section 5.3, the number of Shares
subject to Options under the Plan may not exceed 400,000 Shares, all of which
may be subject to grants of Incentive Stock Options. The Shares to be delivered
under

5

--------------------------------------------------------------------------------












the Plan may consist, in whole or in part, of shares held in treasury or
authorized but unissued shares not reserved for any other purpose.


5.2.     Canceled, Terminated or Forfeited Awards. Any Shares subject to an
Option which for any reason expires or is canceled, terminated, forfeited,
substituted for or otherwise settled without the issuance of such Shares shall
again be available for grant under the Plan.


5.3.     Adjustment in Capitalization. The aggregate number of Shares available
for grants of Options under Section 5.1 or subject to outstanding Option grants
and the respective prices and/or vesting criteria applicable to outstanding
Options shall be adjusted to reflect, as deemed equitable and appropriate by the
Committee, each Adjustment Event. To the extent deemed equitable and appropriate
by the Committee, in its good faith judgment, and subject to any required action
by shareholders, in any merger, consolidation, reorganization, liquidation,
dissolution or other similar transaction (other than a Change in Control), any
Option granted under the Plan shall pertain to the securities or other property
to which a holder of the number of Shares covered by the Option would have been
entitled to receive in connection with such event (which securities or other
property shall thereafter constitute the "Shares" for purposes of the Plan).




SECTION 6. STOCK OPTIONS
6.1.     Grant of Options. Options may be granted to Participants at such
time or times as shall be determined by the Committee. Options granted pursuant
to this Plan may be of two types: (i) Incentive Stock Options and (ii)
Non-Qualified Stock Options. The date of grant of an Option under the Plan will
be the date on which the Option is awarded by the Committee or, if so determined
by the Committee on the date of award of an Option, the date on which occurs any
event the occurrence of which is an express condition precedent to the grant of
the Option. The Committee shall determine the number of Options, if any, to be
granted to a Participant. Each Option shall be evidenced by an Option Agreement
that shall specify the type of Option granted, the exercise price, the duration
of the Option, the number of Shares to which the Option pertains, the conditions
upon which the Options or any portion thereof shall become vested or exercisable
and such other terms as the Committee shall determine.


6.2.     Option Price. Non-Qualified Stock Options and Incentive Stock Options
granted pursuant to the Plan shall have an exercise price per Share determined
by the Committee, provided that such per share exercise price may not be less
than the Fair Market Value of a Share on the date the Option is granted.



6

--------------------------------------------------------------------------------










6.3.     Exercise of Options. Options awarded to a Participant under the Plan
shall be exercisable at such times and shall be subject to such restrictions and
conditions, including the performance of a minimum period of service or the
satisfaction of performance goals, as the Committee may impose at the time of
grant of such Options, subject to the Committee's right to accelerate the
exercisability of such Options in its discretion. Notwithstanding the foregoing,
no Option shall be exercisable on or after the tenth anniversary of the date on
which it is granted. Except as may be provided in any provision approved by the
Committee pursuant to this Section 6.3, after becoming exercisable each
installment of an Option shall remain exercisable until expiration, termination
or cancellation of the Option. Subject to Section 9.7, an Option may be
exercised from time to time, in whole or in part, up to the total number of
Shares with respect to which it is then exercisable.


6.4.     Payment. The Committee shall establish procedures governing the
exercise of Options, which, unless the Committee shall determine otherwise,
shall require that (x) as a condition to the issuance of any Shares upon the
exercise of the Options prior to a Public Offering, the Participant become a
party to the Stockholders Agreement and the Registration Rights Agreement with
respect to such shares, (y) written notice of exercise be given to the Company
and (z) the Option exercise price be paid in full at the time of exercise in one
of the following ways: (i) in cash or cash equivalents, or (ii) at any time
following a Public Offering, in unencumbered Shares which have been owned by the
Participant for at least six months (or such longer period as is required by
applicable accounting standards to avoid a charge to earnings) having an
aggregate Fair Market Value on the date of exercise equal to such aggregate
Option exercise price or in a combination of cash and such unencumbered Shares.
Subject to Section 9.4, as soon as practicable after receipt of a written
exercise notice, payment of the Option exercise price and receipt of evidence of
the Participant's execution of the Stockholders Agreement and the Registration
Rights Agreement in accordance with this Section 6.4, the Company shall issue in
the name of the Participant a certificate or certificates representing the
acquired Shares.


6.5.     Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, no term of the Plan relating to Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under section 422
of the Code, or, without the consent of any Participant affected thereby, to
cause any Incentive Stock Option previously granted to fail to qualify for the
federal income tax treatment afforded under section 421 of the Code.


6.6.     Repurchase of Options. Unless otherwise determined by the Committee at
the time of grant, and subject to requirements and/or conditions under any
applicable law, upon any termination of a Participant's employment with the
Company, any Subsidiary, the Company may repurchase all or any portion of the
Options then held



7

--------------------------------------------------------------------------------










by such Participant that are exercisable as of the date of such termination for
a cash payment equal to the excess, if any, of (i) the Fair Market Value of the
Shares subject to such Option (or to the portion thereof so purchased), over
(ii) the aggregate Option exercise price for such shares and on such other terms
and conditions as the Committee shall establish at the date of grant.


6.7.     Termination of Employment Due to Death, Disability or Retirement.
Subject to Section 6.6, unless otherwise determined by the Committee at the time
of grant, in the event a Participant's employment with the Company or any
Subsidiary terminates by reason of death, Disability or Retirement, any Options
granted to such Participant which on or prior to the date of such termination,
have become
exercisable in accordance with Section 6.3, may be exercised by the Participant
or, in the case of death, the Participant's designated beneficiary (or, if no
such beneficiary is named, in accordance with Section 9.2) at any time prior to
(i) the first anniversary of the Participant's termination of employment or (ii)
the expiration of the term of the Options, whichever period is shorter.


6.8.     Termination of Employment For Cause. Unless otherwise determined by the
Committee at the time of grant, in the event a Participant's employment with the
Company or any Subsidiary is terminated for Cause, all Options granted to such
Participant which are then outstanding (whether or not exercisable on or prior
to the date of such termination) shall be immediately forfeited and canceled.


6.9.     Termination of Employment for Any Other Reason: Termination of Service
Arrangement. Subject to Section 6.6, unless otherwise determined by the
Committee at or after the time of grant, in the event the Participant's
employment with the Company or any Subsidiary terminates for any reason other
than one described in Sections 6.7 or 6.8, any Options granted to such
Participant which, on or prior to the date of such termination, have become
exercisable in accordance with Section 6.3, may be exercised at any time during
the 60 day period following the Participant's termination of employment, or the
expiration of the term of such Options, whichever period is shorter.


6.10.     Termination of Options. Unless otherwise determined by the Committee
at the date of grant, upon the termination of a Participant's employment, any
Options that are not then exercisable shall terminate and be canceled effective
upon the date of such termination.


6.11.     Committee Discretion. Notwithstanding anything else contained in this
Section 6 to the contrary, the Committee may permit all or any portion of any
Options to be exercised following a Participant's termination of employment for
any reason, on such terms and subject to such conditions not less favorable to
such Participant than those terms and conditions provided for herein or in the
Option Agreement, as the

8

--------------------------------------------------------------------------------








Committee shall determine for a period up to and including, but not beyond, the
expiration of the term of such Options.




SECTION 7.


CHANGE IN CONTROL


7.1.     Accelerated Vesting and Payment. Unless otherwise determined by the
Committee at the time of grant, in the event of a Change in Control, each Option
that, by its terms, becomes exercisable solely upon the completion of a stated
period of service (whether or not then exercisable), together with any
outstanding Options that, prior to or in connection with such Change in Control,
have become exercisable in connection with the attainment of performance
objectives, shall be canceled in exchange for a payment in cash by the Company
to each Option holder of an amount equal to the excess of the Change in Control
Price over the exercise price for such Option (except as provided in Section 7.2
below).


7.2.     Alternative Awards. Notwithstanding Section 7.1, if provided in the
Option Agreement, no cancellation, acceleration of exercisability, vesting or
cash settlement or other payment shall occur with respect to any Option that
would otherwise have been canceled pursuant to Section 7.1 if the Committee
reasonably determines in good faith prior to the occurrence of a Change in
Control that such Option shall be honored or assumed or new rights substituted
therefor (such honored, assumed or substituted award hereinafter called an
"Alternative Award") by a Participant's employer (or the parent or a subsidiary
of such employer) immediately following the Change in Control, provided that the
Chief Executive Officer consents to such Alternative Award, and provided
further, that any such Alternative Award must:


(i)     provide such Participant (or each Participant in a class of
Participants) with rights and entitlements substantially equivalent to or better
than the rights applicable under such Option, including, but not limited to, a
substantially equivalent or better exercise or vesting schedule and
substantially equivalent or better timing and methods of payment;


(ii)     have substantially equivalent economic value to such Option (determined
at the time of the Change in Control); and


(iii)     have terms and conditions which provide that in the event that the
Participant's employment is involuntarily terminated following the Change in
Control, any conditions on a Participant's rights under, or any restrictions on
transfer or exercisability (including vesting) applicable to, each such
Alternative Award shall be waived or shall lapse, as the case may be.





9

--------------------------------------------------------------------------------






7.3.     Rule of Interpretation Relating to Performance Options. With respect to
any Options granted hereunder that may become exercisable upon the attainment of
performance objectives, in the event of a conflict between this Section 7 and
the terms and conditions set forth in the Option Agreement, the terms and
conditions set forth in the Option Agreement shall control. For example, if an
Option Agreement provides that Options will be forfeited upon a Change in
Control if certain conditions or criteria are not satisfied, then,
notwithstanding this Section 7, such Options shall be forfeited if such
conditions or criteria are not satisfied.


7.4.     Limitation on Benefits. Notwithstanding anything contained in this Plan
or any Option Agreement to the contrary to the extent that any of the payments
and benefits provided for under this Plan, any Option Agreement or any other
agreement or arrangement between the Company and the Participant (collectively,
the "Payments") would constitute an "excess parachute payment" within the
meaning of section 280G of the Code, the amount of such Payments shall be
reduced to the extent necessary to eliminate any such excess parachute payment
and such Participant shall have no further rights or claims with respect
thereto. If Payments that would otherwise be reduced or eliminated, as the case
may be, pursuant to the immediately preceding sentence would not be so reduced
or eliminated, as the case may be, if the shareholder approval requirements of
section 280G(b)(5) of the Code are capable of being satisfied, the Company shall
use its reasonable efforts to cause such payments to be submitted for such
approval prior to the Change in Control giving rise to such payments.




SECTION 8.


AMENDMENT, MODIFICATION, AND TERMINATION OF PLAN


8.1     In General. The Committee may at its discretion at any time and from
time to time alter, amend, suspend, or terminate the Plan and any unvested
Options (but not any previously granted vested Options) in whole or in part,
including without limitation, amending the criteria for vesting and
exercisability set forth in Section 6 hereof (or in any Option Agreement),
substituting alternative vesting and exercisability criteria and imposing
certain blackout periods on Options, provided that, if such alteration,
amendment, suspension or termination shall not preserve the economic value, as
determined by the Committee in its sole good faith discretion, of any previously
granted unvested Options, the Committee shall only be permitted to alter, amend,
suspend or terminate such previously granted unvested Options if it shall obtain
the consent of the holders of a majority of all unvested Options granted under
the Plan that are similarly affected by such amendment, and provided, further,
that any such substitution of alternative vesting and exercisability criteria
and any imposition of blackout periods shall be subject to the consent of the
Chief Executive Officer.





10

--------------------------------------------------------------------------------






8.2     Public Offering. In addition to Section 8.1, in the event of a Public
Offering, the Committee shall have the authority to amend any outstanding
Options to provide for (i) the substitution of the exercisability criteria that
may relate to the Kelso Entities' return on their investment with reasonable
criteria based on share price and (ii) the imposition of certain blackout
periods, in each case, as the Committee shall determine to be appropriate,
provided, however, that (x) such amendments shall preserve the economic value of
the Options, as determined by the Committee in its good faith discretion, and
(y) any such amendment shall be subject to the consent of the Chief Executive
Officer.




SECTION 9.


MISCELLANEOUS PROVISIONS


9.1.     Nontransferability of Awards. Unless the Committee shall permit (on
such terms and conditions as it shall establish) an Option to be transferred to
a trust, corporation, partnership or limited liability company established by
and for the benefit of a Participant holding Options under the Plan for
estate-planning purposes of such Participant (such permission not to be
unreasonably withheld), no Option granted under the Plan may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. All rights with respect
to any Option granted to a Participant under the Plan shall be exercisable
during his lifetime only by such Participant or, if permitted by the Committee,
any such permitted transferee.


9.2.     Beneficiary Designation. Each Participant under the Plan may
from time to time name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under the Plan is to be paid
or by whom any right under the Plan is to be exercised in case of his death.
Each designation will revoke all prior designations by the same Participant,
shall be in a form prescribed by the Committee and will be effective only when
filed by the Participant in writing with the Committee during his lifetime. In
the absence of any such designation, benefits remaining unpaid or Options
outstanding at the Participant's death shall be paid to or exercisable by the
Participant's surviving spouse, if any, or otherwise to or by his estate.


9.3.     No Guarantee of Employment or Participation; No Additional Compensation
for Loss of Rights Under Plan. Nothing in the Plan shall interfere with or limit
in any way the right of the Company or any Subsidiary to terminate any
Participant's employment, nor confer upon any Participant any right to continue
in the employ of the Company or any Subsidiary. No Employee, independent
contractor or member of the Board shall have a right to be selected as a
Participant, or, having been so selected, to receive any future Option grants.
If any Participant's employment with the



11

--------------------------------------------------------------------------------








Company or any Subsidiary shall be terminated for any reason, such Participant
shall not be entitled to any compensation or other form of remuneration with
respect to such termination (except as otherwise provided herein) to compensate
such Participant for the loss of any rights under the Plan notwithstanding any
provision to the contrary in his or her contract of employment. For purposes of
this Plan, the "employment" shall be deemed to refer to the Participant's
provision of services to the Company or any Subsidiary as an employee or
independent contractor (including as a non-employee member of the Board), and
the "termination of employment" and corollary phrases shall be deemed to refer
to the Participant's cessation of such services with respect to all such persons
in all capacities.


9.4.     Tax Withholding. The Company or any Subsidiary shall have the power to
withhold, or require a Participant to remit to the Company or such Subsidiary
promptly upon notification of the amount due, an amount sufficient to satisfy
the statutory minimum federal, state, local and foreign withholding tax
requirements with respect to any Option and the Company or such Subsidiary may
defer payment of cash or issuance or delivery of Shares until such requirements
are satisfied.


9.5.     Indemnification. Each person who is or shall have been a member of the
Board or the Committee (an "Indemnified Person") shall, to the maximum extent
provided under the Company's Certificate of Incorporation or By-Laws, be
indemnified and held harmless by the Company against and from any loss, cost,
liability or expense that may be imposed upon or reasonably incurred by such
Indemnified Person in connection with or resulting from any claim, action, suit
or proceeding to which such Indemnified Person may be made a party or in which
such Indemnified Person may be involved by reason of any action taken or failure
to act under the Plan (or any Option Agreement) and against and from any and all
amounts paid by such Indemnified Person in settlement thereof, with the
Company's approval, or paid by such Indemnified Person in satisfaction of any
judgment in any such action, suit or proceeding against such Indemnified Person,
provided that, such Indemnified Person shall give the Company an opportunity, at
its own expense, to handle and defend the same before such Indemnified Person
undertakes to handle and defend it on such Indemnified Person's own behalf. The
foregoing right of indemnification shall not be exclusive and shall be
independent of any other rights of indemnification to which such Indemnified
Person may be entitled under the Company's Certificate of Incorporation or
By-Laws, by contract, as a matter of law or otherwise.


9.6.     No Limitation on Compensation. Nothing in the Plan shall be construed
to limit the right of the Company to establish other plans or to pay
compensation to its employees in cash or property.


9.7.     Requirements of Law. The granting of Options, the exercisability of any
Options and the issuance of Shares shall be subject to all applicable laws,
rules,



12

--------------------------------------------------------------------------------








and regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.


9.8.     Governing Law. The Plan, and all agreements hereunder, shall be
construed in accordance with and governed by the laws of the State of Delaware.


9.9.     No Impact On Benefits. Options granted under the Plan (including the
proceeds upon exercise thereof) shall not be included as compensation for
purposes of calculating an Employee's, independent contractor's or Board
member's benefits under any employee benefit plan unless expressly provided
under such employee benefit plan.


9.10.     Securities Law Compliance. Instruments evidencing the grant of Options
may contain such other provisions, not inconsistent with the Plan, as the
Committee deems advisable, including a requirement that a Participant represent
to the Company in writing, when such Participant receives shares upon exercise
of an Option (or at such other time as the Committee deems appropriate) that
such Participant is acquiring such shares (unless they are then covered by an
effective registration statement filed under the Act) for such Participant's own
account for investment only and with no present intention to transfer, sell or
otherwise dispose of such shares except such disposition by a legal
representative as shall be required by will or the laws of any jurisdiction in
winding up the estate of such Participant. Such shares shall be transferable
only if the proposed transfer shall be permissible pursuant to the Plan and if,
in the opinion of counsel satisfactory to the Company, such transfer at such
time will be in compliance with all applicable securities laws.


9.11.     Freedom of Action. Nothing in the Plan or any agreement entered into
pursuant to this Plan shall be construed as limiting or preventing the Company
or any Subsidiary from taking any action with respect to the operation or
conduct of its business that it deems appropriate or in its best interest.


9.12.     No Fiduciary Relationship. Nothing contained in the Plan and no action
taken pursuant to the Plan shall create or be construed to create a trust of any
kind or any fiduciary relationship between the Company or any Subsidiary and any
Participant or executor, administrator or other personal representative or
designated beneficiary of such Participant, or any other persons.


9.13.     No Right to Particular Assets. Any reserves that may be established by
the Company in connection with this Plan shall continue to be held as part of
the general funds of the Company, and no individual or entity other than the
Company shall have any interest in such funds until paid to a Participant.


9.14.     Unsecured Creditor. To the extent that any Participant or his
executor, administrator or other personal representative, as the case may be,
acquires a



13

--------------------------------------------------------------------------------








right to receive any payment from the Company pursuant to this Plan, such right
shall be no greater than the right of an unsecured general creditor of the
Company.


9.15.     Severability of Provisions. If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and this Plan shall be construed and
enforced as if such provision had not been included.


9.16.     Term of Plan. This Plan shall be effective as of the Closing Date and
shall expire on the tenth anniversary of the Closing Date (except as to Options
outstanding on that date), unless sooner terminated pursuant to Section 8.


9.17.     Section 409A of the Code. This Plan (including any Alternative Awards
established pursuant to the Plan) and any Option Agreement entered into pursuant
to this Plan are intended to be exempt from or comply with the requirements of
section 409A of the Code and shall be construed and interpreted in accordance
with such intent.











14